Citation Nr: 1130006	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to higher evaluation for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which denied a higher evaluation than 50 percent for PTSD.

Through issuance of a December 2006 Statement of the Case (SOC) during pendency of the appeal, the RO granted a higher 70 percent rating for PTSD, effective from December 20, 2005, the date of the VA examination that essentially initiated the January 2006 RO decision.  This constitutes an award of a higher rating for the entire period of the appeal. The claim for a still higher schedular rating during this appeal period remains for adjudication. A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Board remanded this claim for further specified development in December 2009, and following completion of the requested actions, the case has now returned for an appellate disposition. 


FINDING OF FACT

The Veteran does not manifested total occupational and social impairment as a consequence of service-connected PTSD.



CONCLUSION OF LAW

The criteria are not met for an evaluation in excess of 70 percent for PTSD.                  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The RO has informed the Veteran of what evidence would substantiate the claim being decided herein through VCAA notice correspondence dated from        September 2006. The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The relevant notice information must have been timely sent. The Court in        Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,  the September 2006 VCAA notice correspondence followed issuance of the rating decision on appeal, and thus technically did not meet the standard for timely notice. However, the Veteran has had an opportunity to respond to the relevant VCAA notice in advance of the most recent January 2011 Supplemental Statement of the Case (SSOC) readjudicating the claim. There is no indication of any further available evidence or information to be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim.         See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1            (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran has declined the opportunity for a Board hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist              the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.


The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In December 2005, the Veteran received notice from the RO that his service-connected PTSD, then rated as 50 percent disabling, was scheduled to undergo a periodic VA exam and re-evaluation.

A VA Compensation and Pension examination was completed in December 2005. When asked to summarize his level of impairment, the Veteran stated that sleep problems were the worst of it. He indicated a VA treatment history of about seven years, and stated that he still had difficulty sleeping, but did not remember his nightmares as much. He reported that one year previously he awoke from a nightmare with his heart pounding and short of breath, and then had a heart attack and had to be taken to the hospital. Prior to that in the year 2000 he reported that he was thrashing around in his sleep during a nightmare and awoke falling off the bed and fractured his neck, which required surgery. As to his existing treatment regimen, he reported individualized treatment, and stated that he had attempted group therapy but left because he felt claustrophobic in that environment.                The Veteran reported that he had been physically unable to work since 1988.            He now spent most of his time home alone, where he was physically unable to do much yard work, but able to keep up with basic housekeeping and cooking.          The Veteran had a sister who lived nearby and with whom he visited every couple of weeks. He had an older brother who passed away two years ago. He reported having some contact with his daughter, but not having seen her in a year because she lived in California, though he was planning to visit there in the near future. He had no contact with his ex-wives. The Veteran did have a group of friends and he got together with them almost every night for an hour or two. He found that this was as much time as he wanted to spend with people and preferred to spend much of his time by himself. 

The psychiatric assessment further indicated that the Veteran attempted to avoid thoughts and feelings about his experiences in Vietnam and stated that once he started thinking about it, he had a lot of difficulty getting it out of his mind.             He continued to have nightmares and would remember them when he first woke up, but with his existing medication would later forget his nightmares. It was noted that symptoms were triggered when he drove because he was in a truck accident in Vietnam. He did maintain contact with three friends who were also Vietnam veterans, but they usually did not talk about experiences in Vietnam. As a rule, the Veteran was avoiding news about the war in Iraq. He also disliked being in crowds and felt very uncomfortable around people who looked Vietnamese. He acknowledged that he sometimes had angry and violent thoughts towards others who looked Vietnamese and stated that this was a terrible way to feel. The Veteran did not indicate any significant restriction of affect at that time. On the contrary, he tended to become easily tearful on certain subjects. Regarding hyperarousal, the Veteran reported that he slept typically two hours at a time and some nights would only get two hours total. Other nights he would get up to four hours, and sometimes take naps during the day. He reported that his irritability and anger had become better over the years, but he had experienced significant anger outbursts when he threw things, or damaged property. For example, he reported that he had "punched out" his computer more than once. He stated that he would confront other people when he was angry, but usually did not get into any physical altercations. He reported that about one month ago he was in an argument with an acquaintance and slapped him, but the fight did not go any further, and about ten minutes later he felt badly about his behavior and apologized. Regarding hypervigilance, the Veteran felt fairly safe in his home but would get up and look out the windows at night. He also kept an alarm on at home and found that he always wanted to have the storm door and the regular door locked. He reported that he told himself he did not need to do this, but felt he could not help it. The Veteran did not usually have an exaggerated startle response. He felt that this was because he was "always prepared." He always looked behind him when he was walking and when he heard a sudden noise felt that he was always on guard for it and therefore did not startle. 

It was further observed that on the Veteran's last examination an obsessive-compulsive disorder was indicated. In this examination, the Veteran acknowledged that sometimes when he left home he worried a lot about locking doors and windows and had gone back to check them. He always put the alarm on in his home when he left, because he worried about coming home with someone there. The type of obsessive and checking behavior he described was exclusively related to feelings of safety and hypervigilance, and therefore was considered more likely related to PTSD rather than a separate anxiety disorder. The Veteran also indicated significant physiological anxiety responses when he woke up from nightmares, but he did not indicate experiencing panic attacks unrelated to nightmares or other triggers.            The Veteran also acknowledged that sometimes he had periods of significant depression. At the time of examination, he was experiencing a depressed mood and was becoming easily tearful. He had little appetite and experienced periods of psychomotor retardation. He reported that sometimes he would have a few weeks of "running around" and having more energy, but there was no clear pattern to this.   He denied other manic symptoms. The Veteran indicated that he did often feel hopeless and thought about his own death and wished he was dead, but stated he would never actually take his own life. 

On mental status exam, the Veteran presented as casually dressed, well groomed, and appeared his chronological age. He was on-time for the appointment and provided his own transportation. He made eye contact and was appropriate and cooperative. He also presented as mildly agitated, restless and tense. He became tearful when discussing memories of Vietnam and feelings of depression. The rate, volume and articulation of his speech were normal. His thought process was generally logical and the content was appropriate to the examination. He was fully oriented. There was no evidence of delusional processes and he denied any audio or visual hallucinations. He also denied experiencing any new or different symptoms since his last examination. The Veteran experienced thoughts of his own death and feelings of hopelessness, but indicated no suicidal ideation. He reported that when he was angry with someone he would experience thoughts of wanting to harm the person, however, he would also realize that he could not do this, and further denied having any intent to harm or kill another person. Regarding cognitive functioning, the Veteran described his memory as terrible. In a brief assessment he was able to spell the word "world" backwards and could count down from 100 by serial sevens without difficulty. His abstract reasoning and remote memory were intact.              He indicated some difficulty with focus and concentration, but was able to name three out of four words after a brief distractor task and could name the fourth word correctly when one hint was provided. It was recommended that the Veteran continue to be rated as competent for VA purposes.

The diagnosis was PTSD; and major depressive disorder, recurrent, moderate.        A Global Assessment of Functioning (GAF) score was assigned of 50. The VA examiner summarized that the Veteran did continue to present symptoms that were consistent with a diagnosis of chronic PTSD associated with his exposure to combat trauma in Vietnam. He also indicated that he had a history of a recurrent mild to moderate major depressive disorder and was then in an episode of depression.            In addition to his PTSD symptoms, he indicated a depressed mood, being easily tearful, loss of appetite, psychomotor retardation, and feelings of hopelessness.         He denied any active suicidal ideation, but frequently had thoughts such as wondering why he was alive or wishing that he were dead. This appeared to be related to his PTSD as well as his chronic pain with loss of physical functioning.
According to the examiner, furthermore, the GAF score of 50 was intended to reflect the fact that the Veteran's symptoms of depression and PTSD were moderate to severe and caused major impairment in social and occupational functioning.         The Veteran stated that he had been unable to work because of his physical condition. It was the examiner's opinion that the Veteran's occupational functioning would be severely impaired by his psychological condition, independent from his physical condition or age, particularly when he was experiencing an episode of depression. The Veteran did have some meaningful relationships, particularly with his daughter and a small group of friends, who he saw regularly. He also maintained a relationship with his sister, but much of the time he preferred to be alone and to isolate himself from others. 

Following the aforementioned VA medical examination, the Veteran underwent intermittent VA mental health treatment on an outpatient basis over the next several years. An August 2006 VA psychiatrist's report indicates that the Veteran experienced ongoing symptoms of PTSD. On mental status exam, he was neatly and appropriately dressed, well-groomed, made good eye contact, was alert, and had no psychomotor abnormalities. Memory was intact, as was attention and concentration. Mood was stable but anxious, with congruent affect. Thought content showed no abnormalities, suicidal or homicidal ideation, assaultive ideation, delusions/ obsessions/ruminations, or feelings of hopelessness. There were no abnormalities of thought process or perception, and insight and judgment were intact. The assigned GAF score was 49. Upon reevaluation in November 2006, the Veteran described symptoms of extreme hypervigilance, avoidance of crowds, avoidance of reminders of events from service, irritability and restlessness, and a history of nightmares.       On objective mental status exam, the Veteran made good eye contact and spoke spontaneously with a normal rate and volume. His mood was described as "alright" and his affect was reserved. Thought process was linear without derailment.            He denied suicidal thinking as well as homicidal ideations, and denied psychotic symptoms. He was alert and fully oriented. Immediate recall was intact, and short-term recall and long-term recall were fair as was his concentration. Insight was adequate and judgment was intact. He was able to understand the treatment plan and make informed decisions. The diagnosis was PTSD, chronic; panic without agoraphobia; and major depression, recurrent, in remission. The assigned GAF was of 50. 

During pendency of this appeal, a December 2006 SOC granted a higher 70 percent rating for PTSD.

Thereafter, a January 2007 outpatient psychiatric evaluation was conducted that resulted in similar findings as the prior VA psychiatric assessment, with a GAF found of 50 to 55. A June 2007 evaluation meanwhile showed much of the same, though noting that the Veteran's mood this time was "good," with a congruent affect.

From here on, much of the available VA treatment history focuses upon reports of participation in group mental health therapy. In March 2008, the Veteran did undergo another individualized psychiatric evaluation. He then stated that he felt depressed, and had experienced more anger, anxiety, and desire to isolate. He had trouble sleeping but was benefitting from prescription medication most nights. On a mental status exam, he made good eye contact and spoke spontaneously with a normal rate and volume. His mood was "down" and his affect was reserved and congruent. His thought process was linear without derailment. He denied suicidal thinking as well as homicidal ideation. He denied psychotic symptoms. He was alert and fully oriented. His concentration was fair, insight adequate, and judgment intact. The diagnosis was the same as previously, which had included PTSD.            A GAF score was found of 50. Upon reevaluation in November 2008, the Veteran reported compliance with medications and treatments, and denied side effects from the medications. He denied the presence of neurovegetative symptoms of depression and active psychosis, and denied current suicidal or homicidal ideation, intention or plan. On mental status exam, he was well-oriented, no abnormal psychomotor movement was noted, and speech was clear and coherent. Mood was described as "ok." Through process was goal-oriented and logical. There was no suicidal or homicidal ideation. Cognitive function was good, and insight and judgment were fair. Impulse control was fair. The impression was of PTSD, and a GAF was assigned of 65. 

Another VA Compensation and Pension examination was completed in              March 2010. The Veteran reported no recent history of therapy, stating that he        did not "dwell on things" as much as he used to. He reported PTSD symptoms of recurrent distressing dreams of events from service, intense psychological distress at exposure to reminders of service, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty falling or staying asleep, mild chronic irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, intrusive memories, nightmares, attempting to avoid thinking about traumatic experiences, mild anhedonia, mild detachment, mild sleep impairment, mild impairment in concentration, and mild heightened startle response. On objective exam, the Veteran had unremarkable psychomotor activity, and speech that was unremarkable, spontaneous, clear and coherent. Affect was constricted. As for mood, he reported not being depressed, but not being happy either. Attention was intact. He was well-oriented. Through process and content were unremarkable. There were no delusions or hallucinations. Judgment was intact, and insight was partial. There was no obsessive or ritualistic behavior. The Veteran did have panic attacks, which he stated were in response to the "unknown." There were no homicidal thoughts. There were passive suicidal thoughts in the past, though not at present, with no actual attempts. Extent of impulse control was poor. There were episodes of violence, with a history of two fights. There was the ability to maintain minimum personal hygiene, and no problem with activities of daily living. Memory was fully intact. 

The diagnosis given was of PTSD, chronic, and a GAF was assigned of 65. According to the VA examiner, there were no changes in functional status and quality of life since the last exam. There also was no evidence of decline in occupational or social functioning, as the current degree of impairment was relatively mild. According to the examiner, the Veteran's PTSD signs and symptoms were transient or mild, with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, in particular as there was only mild social detachment. 

When reviewing the extent of the Veteran's psychiatric symptomatology attributable to PTSD in accordance with the governing rating criteria, the Board finds that the existing 70 percent rating remains the most accurate and factually supported available disability evaluation. Giving full consideration to the rating criteria set forth under 38 C.F.R. § 4.130, Diagnostic Code 9411, as well as the generalized indication of severity of service-connected disability as viewed outside of the confines of the enumerated symptoms of the rating criteria, the Veteran is not shown to manifest the total occupational and social impairment which would be demonstrative of a 100 percent rating. Taking into account the Veteran's service-connected psychiatric disability first under the directly stated provisions of the rating criteria, he does not outwardly manifest any of the signs and symptoms that correspond to a 100 percent rating per Diagnostic Code 9411 (as evaluated under a general rating formula). There is no indication of symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation; or severe memory loss.  While the Veteran has complained of at times angry and violent thoughts towards others, in a recent situation he was able to defuse the conflict before it escalated far, and more importantly, there is no general pattern that his behavior poses any threat to the well being of others. He specifically denied an intent to harm of kill another person. He also refers to passing thoughts of hopelessness and depressive thoughts, but which resolve and are not ongoing, and moreover do not resemble a suicidal intent or gesture in any manner. Meanwhile, it bears mentioning that thought process and communication are grossly normal, there have never been any delusions or hallucinations, and the Veteran has always had the capacity to carry out general activities of daily living. In sum, he has substantial retained functional capacity in most aspects of life, and clearly does not manifest any of the constituent symptoms designated under Diagnostic Code 9411 for a higher 100 percent rating.

Apart from the literal provisions of the rating criteria, the Veteran over the course of time has not evinced signs of total occupational and social impairment. Indeed, on the most recent VA Compensation and Pension examination of March 2010, the VA examiner found there was no indication of decline in occupational or social functioning, and that the current degree of impairment was relatively mild. It was estimated that there was decrease in ability to perform occupational tasks only during periods of significant stress, especially given he had only mild social detachment. The Board assigns significant weight to these findings, given that it represents the most recent VA psychiatric exam of record, and followed a thorough and detailed medical history evaluation and mental health interview. While it is also understood that an examiner's conclusory assessment of a psychiatric condition             at one given period of time is not always definitive, the underlying factual underpinnings regarding the Veteran's PTSD do not suggest total occupational and social impairment. For instance, as the initial December 2005 VA examination reflected, the Veteran had a relatively active social life and continued relationships with family members. To the extent he had retired from working in 1988, this had been due to an unrelated physical health condition. The December 2005 examiner found there would be severe impairment in occupational functioning due to the psychological condition, but notably this examiner never fully ruled out the capacity to work; also, the March 2010 examiner who had a more longitudinal perspective to evaluate disability over time comparatively found little impairment in ability to work. Moreover, the Veteran did manifest some signs of an anxiety disorder, and had PTSD related symptoms of hyperarousal and intermittent difficulty sleeping. That having been indicated, however, he remained fully capable of all basic tasks related to financial and tangible maintenance of a household. Also indicative of the Veteran's overall mental state is that on several VA outpatient evaluations he reported that his mood essentially was euthymic, and moreover did not report having had a depressed mood when examined by a VA psychiatrist in March 2010. The apparent indication from the Veteran's report and objective findings is that he has significant retained functional capacity for participation in a wide range of activities and without necessarily excluding the occupational environment, and with particular retained capacity for social functioning.

The assigned GAF scores are consistent with the above assessment. The lowest such assigned score is from the December 2005 VA examiner, of 50; the highest is from the March 2010 VA examiner who assigned a 65. A GAF score in the 41 to 50 range is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A 61 to 70 scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Here, even considering the lowest assigned GAF of 50, the assigned score is on the higher end of what constitutes "serious" symptoms. Even if this score potentially could correspond to life circumstances such as having no friends, or inability to keep a job, that is not the case here inasmuch the Veteran would appear to retain capabilities in both of these critical areas based on actual objective symptomatology. Further, as indicated, there is the more recently obtained GAF score from the 2010 VA examination which corresponds to a much higher level of functional capacity.              

Accordingly, the Board concludes that the maximum schedular rating of                 100 percent for PTSD is not warranted, and that the existing 70 percent evaluation should remain in effect.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's psychiatric disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria found at Diagnostic Code 9411 contain a series of enumerated symptoms for a 100 percent rating. However,            the Board has evaluated the Veteran's psychiatric condition more generally in terms of whether there are signs of total occupational and social impairment not directly listed in the rating criteria. There is no readily obvious more comprehensive way to evaluate psychiatric symptomatology, nor for that matter has the Veteran identified impairment clearly outside what the rating schedule would consider. Thus,                  the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. While            the Veteran's psychiatric disorder limits his employability, the most recent VA examiner found limited impact of PTSD upon occupational functioning.                   The Veteran retains substantial capacity for social functioning and this conceivably would contribute to occupational capacity as well. Moreover, the Veteran's  service-connected PTSD also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in                38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for PTSD. This determination takes into full account the potential availability of any         "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher evaluation than 70 percent for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


